Title: To James Madison from William Eustis, 2 September 1811
From: Eustis, William
To: Madison, James


Dear Sir,Washington Septr 2. 1811.
Since the receipt of your Letter of the 24th of August enclosing the papers from Govr. Harrison &c nothing very remarkable has occurred. The alternation of alarm and of quiescence observable in the public papers, particularly in those of New York, is the natural consequence of the variegated intelligence from Europe and of the movements of the British Marine on the coast. By a letter from Baltimore I am informed that a vessel arrived at that port passed a squadron of three ships of the line in the gulph stream in the night conjectured to be the fleet under Sir J. Yorke. In case the aggressions shall be multiplied and come nearer I fear we shall be obliged to adjourn the court martial. The absence of so many field officers, and more particularly those of the artillery, from the posts on the sea board, is sensibly felt: and but for the confidence that no act of hostility will be authorised by the B. Government previous to the receipt of Mr Fosters despatches, I should think that Colo. Burbeck & Major Stoddard should be remanded to N. York & Major Porter to R. Island. At the former place I am assured the works will be completed in all the present month, and that on an emergency the guns may be all mounted within that time. R. Island is still vulnerable. With the highest respect
W. Eustis
